813 F.2d 579
UNITED STATES of America, Appellee,v.Stanley FRIEDMAN, Appellant.
No. 994, Docket 87-1118.
United States Court of Appeals,Second Circuit.
Argued March 3, 1987.Decided March 9, 1987.

Alan M. Dershowitz, Cambridge, Mass.  (Thomas Puccio, Nathan Z. Dershowitz, Victoria G. Eiger, New York City, of counsel), for appellant.
William J. Schwartz, Asst. U.S. Atty., New York City (Rudolph W. Giuliani, U.S. Atty., S.D.N.Y., New York City, of counsel), for appellee.
Before OAKES, WINTER, Circuit Judges, and ZAMPANO,* District Judge.
PER CURIAM:


1
The United States District Court for the Southern District of New York, Whitman Knapp, Judge, has before sentence determined that it will not grant bail pending appeal of a sentence yet to be rendered on a date now scheduled as March 11, 1987.  The grounds for such determination were that there are insufficiently substantial grounds for appeal under the statute (18 U.S.C. Sec. 3143) and Fed.R.App.P. 9 to warrant bail.  Appeal was taken to this court on an expedited basis.


2
While such an advance determination, followed by an orderly if expedited appeal, may avoid problems caused by a hasty appeal from an immediate remand with hurried attempts to obtain transcripts, file memoranda, affidavits, and other papers, there seems to be no justification under the statute or Fed.R.App.P. for this procedure.  It seems especially unwise to carve out a new pre-sentence appeal where, as here, the district judge has already indicated he will allow the defendant two or three weeks after sentence for surrender.


3
Accordingly, the appeal is dismissed without prejudice.



*
 Of the United States District Court for the District of Connecticut, sitting by designation